The opinion of the court was delivered by
Horton, C. J.:
E. D. Browne, the defendant below, signed the petition for the improvement of the road in question, but he did not intend that the petition should be presented to the board of county commissioners until it was signed by a majority of the resident land-holders. At the time he signed, there were 21 resident land-holders in the taxing district. Only five ever signed the petition which was presented. *296Browne did not present the petition. The various defects in the petition at the time it was presented, and the changes made in the subsequent proceedings, were not made with his knowledge or consent, and he had no knowledge thereof until after all the work was completed. The mere fact that he signed the petition will not have the effect of estopping him, under the circumstances of this case. Within the cases of Barker v. Comm’rs of Wyandotte Co., 45 Kas. 681, and Comm’rs of Wyandotte Co. v. Barker, 45 id. 699, the judgment of the .court of common pleas will be affirmed.
All the Justices concurring.